
	

113 HR 5493 IH: To amend the Coast Guard Authorization Act of 1989 to expand the Coast Guard Junior Reserve Officers Training Program Pilot Program to include a Coast Guard unit at Pinellas Park High School in Pinellas Park, Florida, and for other purposes.
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5493
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Jolly introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Coast Guard Authorization Act of 1989 to expand the Coast Guard Junior Reserve
			 Officers Training Program Pilot Program to include a Coast Guard unit at
			 Pinellas Park High School in Pinellas Park, Florida, and for other
			 purposes.
	
	
		1.Expansion of Coast Guard Junior Reserve Officers Training Program Pilot Program
			(a)Inclusion of additional schoolSubsection (a) of section 204 of the Coast Guard Authorization Act of 1989 (Public Law 101–225; 14
			 U.S.C. 92 note) is amended—
				(1)by striking in cooperation and inserting the following:
					
						(1)in cooperation;
				(2)by striking the period at the end and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(2)in cooperation with the Pinellas County School District of Pinellas County, Florida, as part of
			 Pinellas Park High School (hereinafter in this section referred to as the High School)..
				(b)Conforming amendmentsSuch section is further amended—
				(1)by inserting and the High School after Academy in subsections (b)(2), (c), and (d) (the first and third places Academy appears); and
				(2)by inserting or the High School, as the case may be after Academy in subsection (d) (the second place Academy appears).
				
